[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                     JANUARY 24, 2012
                                            No. 11-12290
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                           D.C. Docket No. 6:10-cr-00028-BAE-GRS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

LARRY DAVID JOHNSON,
a.k.a. Pie,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (January 24, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Larry David Johnson appeals his 84-month sentence, imposed above the

applicable guideline range, after he pled guilty to one count of distribution of

cocaine base, in violation of 21 U.S.C. § 841(a)(1). On appeal, Johnson argues

that in applying 18 U.S.C. § 3553(a)’s sentencing factors, the district court

improperly relied on facts, such as Johnson’s criminal history, that the district

court had already considered in determining Johnson’s guideline range. Johnson

contends that the district court’s improper reliance on such facts resulted in an

unreasonable upward variance.

      “To be upheld on appeal, a sentence must be both procedurally and

substantively reasonable.” United States v. Rodriguez, 628 F.3d 1258, 1264 (11th

Cir. 2010) (quotation omitted). We review the reasonableness of a sentence under

a deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 41

(2007). “A district court abuses its discretion when it (1) fails to afford

consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.” United States v. Irey, 612 F.3d
1160, 1189 (11th Cir. 2010) (en banc) (quotation omitted).

      While Johnson does not clearly distinguish between procedural and

substantive reasonableness, he appears to argue that his sentence is

                                           2
(1) procedurally unreasonable because the district court improperly considered

facts that had already been accounted for in the guideline range calculation; and

(2) substantively unreasonable because none of § 3553(a)’s sentencing factors

would have justified the upward variance had the district court not committed the

procedural error of considering such improper facts.

      Foreclosing Johnson’s arguments, this Court has repeatedly “held that a

district court can rely on factors in imposing a variance that it had already

considered in imposing an enhancement.” Rodriguez, 628 F.3d at 1264; United

States v. Amedeo, 487 F.3d 823, 833-34 (11th Cir. 2007). Accordingly, we affirm

the 84-month sentence.

      AFFIRMED.




                                          3